Fourth Court of Appeals
                                         San Antonio, Texas
                                              January 15, 2015

                                             No. 04-14-00494-CV

                          UNITED PARCEL SERVICE, INC. and Roland Leal,
                                         Appellants

                                                    v.
       Robert Scott Rankin, Individually, Rachelle Rankin, Individually and as Next Friend for Avery
                       Rankin, Kara Rankin, and Samuel Rankin, MinorsAppellee/s
        Robert Scott RANKIN, Individually, Rachelle Rankin, Individually and as Next Friend for
                        Avery Rankin, Kara Rankin, and Samuel Rankin, Minors,
                                                 Appellees

                        From the 224th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2011-CI-07922
                             Honorable Cathleen M. Stryker, Judge Presiding

                                                 ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to January 30, 2015.

                                                                           PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              W. Randall Bassett                          Ricardo R. Reyna
                 King & Spalding, LLP                        Brock Person Guerra Reyna, P.C.

                 Peter Dermot Marketos                       Bradley Pratt
                 Reese Gordon Marketos LLP                   King & Spalding, LLP

                 Doug Perrin                                 H. Victor Thomas
                 The Perrin Law Firm                         King & Spalding LLP